Citation Nr: 1822351	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-23 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial compensable evaluation for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, prior to 
May 2, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, from May 2, 2014 to August 4, 2015.

3.  Entitlement to an evaluation in excess of 40 percent for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, since August     4, 2015 (excluding surgical convalescence rating periods).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The February 2013 rating decision granted service connection at a noncompensable (0 percent) evaluation for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1 (hereinafter "lumbosacral disc disease"), effective October 19, 2011.  In May 2014, the RO issued a rating decision which granted an increased evaluation of 10 percent for this condition, effective May 2, 2014.

In August 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been added to          the record.  In February 2016, the Board remanded this matter for additional development.  

In March 2016, the RO granted a temporary total disability evaluation for convalescence following back surgery, from September 29, 2015 through October 31, 2015, followed by a 10 percent evaluation effective November 1, 2015.  In August 2016, the RO granted a temporary total disability evaluation 
for convalescence following back surgery, from July 15, 2016 through July 31, 2016, followed by a 10 percent evaluation effective September 1, 2016.  As a 100 percent rating is the maximum assignable, the evaluations during those periods are not before the Board. 

In March 2017, the RO issued a rating decision which granted an increased evaluation of 40 percent for the Veteran's disc disease, effective August 4, 2015.

The Board has recharacterized the issues on appeal to reflect the staged ratings assigned to the Veteran's low back disability.  


FINDINGS OF FACT

1.  Prior to August 4, 2015, the Veteran's lumbosacral disc disease has been manifested by a range of motion of thoracolumbar spine consisting of forward flexion to no less than 90 degrees with pain at the end point, extension to 30 degrees with pain at 25 degrees, right and left lateral flexion to 30 degrees with pain at 25 degrees, and right and left internal rotation to 30 degrees, without pain; no muscle atrophy; no muscle spasm; no incapacitating episodes; and no radicular pain or any other signs or symptoms due to radiculopathy.  

2.  Since August 4, 2015, the Veteran's lumbosacral disc disease has not been productive of unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but not higher, for the period of the claim prior to May 2, 2014, for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2017).

2.  The criteria for an evaluation in excess of 10 percent, from May 2, 2014            to August 4, 2015, for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2017).

3.  The criteria for an evaluation in excess of 40 percent since August 4, 2015 for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease,   L5-S1, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 
4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 
32 (2011).  However, where the maximum evaluation for limitation of motion is already assigned, pain cannot be the basis for an award under a diagnostic code in excess of the maximum evaluation under that code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected lumbosacral disc disease has been assigned a 0 percent disability evaluation from October 19, 2011 to May 2, 2014; a 10 percent evaluation from May 2, 2014 to August 4, 2015; and a 40 percent evaluation since August 4, 2015 (excluding September 29, 2015 through October 31, 2015, and July 15, 2016 through August 31, 2016 when he was assigned a total rating based on surgical convalescence).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5237 is used in evaluated lumbosacral strain. Diagnostic Code 5242 is used in rating degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a (2017).  Diagnostic Code 5243 is used in rating intervertebral disc syndrome of the spine.  Id.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more   of height.  38 C.F.R. § 4.71a (2017).  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not     greater than 120 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis,    or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of     the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assigned for unfavorable ankylosis      of the entire thoracolumbar spine.  Id.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion    of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2017).  

Fixation of a spinal segment in neutral position (zero degrees) represents favorable ankylosis. Unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in certain restricted movements or other symptoms which are not present herein.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities are separately rated under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint     or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however,      the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Intervertebral disc syndrome may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula) pursuant to Diagnostic Code 5243.  Under the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of     at least one week but less than two weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least   one two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2017).

A.  Prior to August 4, 2015

Based upon a longitudinal review of the evidence of record, the Board concludes that a rating of 10 percent, but no higher, is warranted for the Veteran's lumbosacral disc disease from the initial grant of service connection up until August 4, 2015. 

Prior to August 4, 2015, the Veteran's lumbosacral disc disease was manifested by a range of motion of thoracolumbar spine consisting of forward flexion to no less than 90 degrees with pain at the end point, extension to 30 degrees with pain at 25 degrees, right and left lateral flexion to 30 degrees with pain at 25 degrees, and   right and left internal rotation to 30 degrees, without pain; no muscle atrophy;       no muscle spasm; no incapacitating episodes; and no radicular pain or any other signs or symptoms due to radiculopathy. Although a comparison of the Veteran's February 2013 and May 2014 VA examinations of the spine suggests this disability was initially less severe, earlier physical therapy records in February 2012 support the 10 percent evaluation being assigned throughout this period.

During this period, a rating in excess of 10 percent is not warranted for the Veteran's lumbosacral disc disease under the General Rating Formula.  At no   point during this period does the evidence of record demonstrate forward flexion   of the thoracolumbar spine less than 60 degrees; or the combined range of motion of the thoracolumbar spine less than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected lumbosacral disc disease is not warranted under the General Rating Formula. Id.

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations of his service-connected lumbosacral disc disease. See 38 C.F.R. §§ 4.40, 4.59; see DeLuca v. Brown, 8 Vet. App. 202,         206 (1995).  On this point, VA examinations in February 2013 and May 2014      both found that there was no additional functional loss on repetitive testing.

There is also no evidence of any associated objective neurologic abnormalities associated with the Veteran's lumbar spine disability during this period.  In this regard, the February 2013 and May 2014 examiners indicated the Veteran did          not have radicular pain or other signs or symptoms due to radiculopathy, or          other neurological manifestations associated with his lumbosacral disc disease. Accordingly, a separate evaluation based upon neurological manifestations is            not warranted. 

Consideration has also been given to the whether a higher rating under the IVDS Formula is warranted.  However, both VA examiners noted that there was no medical evidence or complaint of bed rest prescribed by a physician.  Therefore, there exists no basis for a higher evaluation under Diagnostic Code 5243 and the IVDS Formula.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected lumbosacral disc disease that meet the criteria for an evaluation in excess of 10 percent at any point during this period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Since August 4, 2015

Since August 5, 2015 (excluding the convalescent rating periods from September 29, 2015 through October 31, 2015, and July 15, 2016 through August 31, 2016), the Veteran's lumbosacral disc disease has been assigned a 40 percent evaluation pursuant to Diagnostic Code 5243.  

Based upon a longitudinal review of the Veteran's claims file, the Board finds that an evaluation in excess of 40 percent is not warranted at any point since August 4, 2015.

At his April 2016 VA examination of the thoracolumbar spine, the examiner noted diagnoses of intervertebral disc herniation, L4-L5, post-operative; degenerative disc disease, L5-S1; spinal stenosis; and loss of lordosis.  The report noted the Veteran's complaints of intermittent back spasms and pain with movement, core weakness, and back fatigue that makes sitting for prolonged periods difficult.  The Veteran also reported episodes of back pain and spams that impair his ability to perform simple activities of daily living.  Range of motion testing of the thoracolumbar spine, after three repetitions, revealed forward flexion to 25 degrees, extension       15 degrees, right lateral flexion to 29 degrees, left lateral flexion to 24 degrees,    left lateral rotation to 20 degrees, and right lateral rotation to 20 degrees. The examiner found no signs or symptoms of radiculopathy.  Finally, the report noted that there is no ankylosis of the spine and no episodes of prescribed bed rest during the past 12 months.

Initially, the Board notes that during this time frame, there is no evidence of incapacitating episodes.  Although the Veteran has reported that his lumbar spine disability results in his being incapacitated at times, the evidence does not show bed rest prescribed by a physician and treatment by a physician, having a total duration of at least six weeks during any 12 month period.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes under the IVDS Formula have not been met. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In order to warrant a higher rating for the lumbar spine disability under the   General Rating Formula, the evidence must show unfavorable ankylosis of the thoracolumbar spine.  As the evidence shows the Veteran has movement in his thoracolumbar spine, it follows that the thoracolumbar spine is not ankylosed.  Therefore, the Board finds that the criterion for the next higher rating based on limitation of motion and orthopedic manifestations under the General Rating Formula has not been shown. 

There is also no evidence of any associated objective neurologic abnormalities associated with the Veteran's lumbar spine disability during this period. In this   regard, the April 2016 VA examiner indicated the Veteran did not have radicular   pain or other signs or symptoms due to radiculopathy, or other neurological manifestations associated with his lumbosacral disc disease. Accordingly, a      separate evaluation based upon neurological manifestations is not warranted.           

The Board also notes that the Veteran is already separately rated for his surgical   scars, and that issue is not presently before the Board. Accordingly, a separate evaluation based upon neurological manifestations is not warranted. The Board      also notes that the Veteran is already separately rated for his surgical scars, and      that issue is not presently before the Board. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence does not show manifestations of the Veteran's service-connected lumbosacral discdisease that meet the criteria for an evaluation in excess of 40 percent at any point since August 4, 2015, the doctrine    is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

For the period of the claim prior to May 2, 2014, an initial evaluation of 10 percent, but no higher, for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An evaluation in excess of 10 percent for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, prior to August 4, 2015, is denied.

Since August 4, 2015 (excluding the convalescent rating periods), an evaluation     in excess of 40 percent for intervertebral disc herniation, L4-L5, post-operative, degenerative disc disease, L5-S1, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


